COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William David Golden v. Janet Sue Golden

Appellate case number:    01-09-00735-CV

Trial court case number: 2008-67084

Trial court:              245th District Court of Harris County

        Appellant has notified this Court that he has requested a supplemental clerk’s record from
the district clerk.
        The district clerk is ORDERED to file the supplemental clerk’s record with this Court no
later than 10 days from the date of this order.
       The district clerk is also ORDERED to send a copy of the supplemental clerk’s record to
appellant no later than 10 days from the date of this order.
       No further requests for supplementation of the record will be entertained. Appellant’s
motion for extension of time to file a brief is GRANTED in part. Appellant’s brief is due 40
days from the date of this order. See TEX. R. APP. P. 38.6(d). All other relief not expressly
granted herein is denied.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 10, 2012